ICJ_067_GulfOfMaine_CAN_USA_1982-01-20_ORD_01_NA_00_EN.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING DELIMITATION
OF THE MARITIME BOUNDARY
IN THE GULF OF MAINE AREA

(CANADA/UNITED STATES OF AMERICA)

ORDER OF 20 JANUARY 1982

CONSTITUTION OF CHAMBER

1982

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE DE LA DELIMITATION
DE LA FRONTIERE MARITIME
DANS LA REGION DU GOLFE DU MAINE

(CANADA/ETATS-UNIS D’AMERIQUE)

ORDONNANCE DU 20 JANVIER 1982

CONSTITUTION DE CHAMBRE
Official citation :
Delimitation of the Maritime Boundary in the Gulf of Maine Area,
Constitution of Chamber, Order of 20 January 1982,
I. C.J. Reports 1982, p. 3.

Mode officiel de citation :

Délimitation de la frontière maritime dans la région du golfe du Maine,
constitution de chambre, ordonnance du 20 janvier 1982,
CIJ, Recueil 1982, p. 3.

 

Sales number 47 1
N° de vente :

 

 

 
1982
20 January

INTERNATIONAL COURT OF JUSTICE
YEAR 1982

General List

No. 67

20 January 1982

CASE CONCERNING DELIMITATION
OF THE MARITIME BOUNDARY IN
THE GULF OF MAINE AREA

(CANADA/UNITED STATES OF AMERICA)

ORDER
CONSTITUTION OF CHAMBER

Present: Acting President ELIAS; Judges FORSTER, GROS, LACHS,
Morozov, NAGENDRA SINGH, RUDA, MOSLER, ODA, AGO,
SETTE-CAMARA, EL-KHANI, SCHWEBEL; Registrar TORRES
BERNARDEZ.

The International Court of Justice,

Composed as above,
After deliberation,

Having regard to Articles 26, paragraph 2, 31 and 48 of the Statute of
the Court, and to Articles 17 and 18 of the Rules of Court,

Makes the following Order :

1. Whereas by a-joint letter dated 25 November 1981, filed in the
Registry of the Court the same day, the Ambassador of Canada to the
Netherlands and the Ambassador of the United States of America to the
Netherlands transmitted to the Registrar a certified copy of a Special
Agreement dated 29 March 1979, and subsequently modified, by which
Canada and the United States of America agreed to submit to a Chamber
of the Court, to be constituted pursuant to Article 26, paragraph 2, and
Article 31 of the Statute of the Court, a question as to the course of the
single maritime boundary that divides the continental shelf and fisheries
zone of the two Parties in the Gulf of Maine area ;

4
4 GULF OF MAINE (ORDER 20 I 82)

2. Whereas the said Special Agreement provided for its entry into force
on the date of entry into force of a Treaty between the Parties to Submit to
Binding Dispute Settlement the Delimitation of the Maritime Boundary
in the Gulf of Maine Area, signed on 29 March 1979 ; and whereas the
Ambassadors of Canada and the United States of America also enclosed
with their letter to the Registrar certified copies of the said Treaty and of
the procés-verbal of the exchange of instruments of ratification thereof,
which took place at Ottawa on 20 November 1981 ;

3. Whereas in the said letter, the two Ambassadors stated that
Mr. Leonard H. Legault had been appointed Agent of Canada for the
purposes of the case, and that Mr. Davis R. Robinson had been appointed
Agent of the United States for the purposes of the case ;

4. Whereas the Special Agreement provides in Article I for the submis-
sion of the dispute to “a Chamber of the International Court of Justice,
composed of five persons, to be constituted after consultation with the
Parties, pursuant to Article 26 (2) and Article 31 of the Statute of the Court
and in accordance with this Special Agreement” ;

5. Whereas the Parties have been duly consulted as to the composition
of the proposed Chamber of the Court in accordance with Article 26,
paragraph 2, of the Statute and Article 17, paragraph 2, of the Rules of
Court ;

6. Whereas in the said letter dated 25 November 1981 the two Ambas-
sadors notified the Court that, since the Court did not include upon the
bench a judge of Canadian nationality, the Government of Canada
intended to choose a judge ad hoc to sit in the case pursuant to Article 31,
paragraph 2, of the Statute of the Court ;

7. Whereas the following letter was on 18 December 1981 transmitted
to the Agents of the two Parties by the Acting President of the Court :

“With reference to the meeting held in my office on Tuesday
15 December 1981 for the purpose of the consultation to ascertain the
views of the Parties, pursuant to Article 17, paragraph 2, of the Rules
of Court, concerning the composition of the Chamber the formation
of which has been requested to hear the case concerning the Delimi-
tation of the Maritime Boundary in the Gulf of Maine Area, 1 have to
inform you that at a meeting held by the Court on Wednesday
16 December 1981 I duly reported the ascertained views of the Parties
to the Court.

In the course of that meeting the Court proceeded to an examina-
tion of the Special Agreement notified to the Court on 25 November
1981 by the Governments of Canada and the United States of Amer-
ica, and the other documents enclosed with the notification. Views
were exchanged between the Members of the Court and certain issues
were raised by some of them concerning problems which in their view
might create difficulties, particularly because of possible incompati-
bilities with the Statute and the Rules of Court. Following the dis-
5 GULF OF MAINE (ORDER 20 I 82)

cussion, it was decided that I should invite the Agents of both Parties
to submit in writing to the Court supplementary explanations or
clarifications on the following points :

1. How in Article III of the Treaty of 29 March 1979 the reference
to the filling of vacancies on the Chamber ‘in a manner acceptable to
the Parties’ can be reconciled with the provisions of Article 26 of the
Statute and of Article 17, paragraph 3 (last sentence), and Article 18,
paragraph 1, of the Rules of Court.

2. Attention was drawn to the last sentence of Article I of the
Treaty of 29 March 1979 and to Article VI, paragraph 1 (a), of the
Special Agreement, which refer to the notification of the name of the
judge ad hoc as determining the constitution of the Chamber and the
date from which the time-limit for the memorials to be submitted by
the Parties be counted, while a Chamber is established by the Court,
and the notification of the name of the judge ad hoc does not exhaust
the requirements of Article 31 of the Statute and Article 35 of the
Rules of Court.

3. What relationship exists, in the view of the two Governments,
between Article II, paragraph 4, of the Special Agreement and
Article 27 of the Statute of the Court ?

4. Is the effect of Article VIJ, paragraph 2, of the Special Agree-
ment that the decision of the Chamber (which under Article 27 of the
Statute ‘shall be considered as rendered by the Court’) will be subject
to review by a ‘third party’, so that it will be the decision of the ‘third
party’ and not the decision of the Court which will be regarded by the
Parties as having binding force, contrary to Articles 59 and 60 of the
Statute?

It would be of assistance to the Court if your reply to the present
letter were to be available to it when it next meets around 13 January
1982 for further consideration of the Special Agreement as well as of
my report of our meeting of 15 December.”

8. Whereas on 8 January 1982 the following letter, dated 6 January
1982, was received from the Ambassadors at The Hague of the two Par-
ties :

“The parties to the case concerning the Delimitation of the Mari-
time Boundary in the Gulf of Maine area respectfully submit the
following response to the four questions raised in your letter 67464 of
December 18, 1981.

At the outset the parties wish to emphasize that they consulted
informally with the late President Sir Humphrey Waldock during the
negotiation of the Treaty of March 29, 1979 and the related Special
Agreement, and incorporated suggestions made by Sir Humphrey in
order to ensure that the Treaty and Special Agreement would be
consistent in all respects with the Statute and Rules of the Court.
These consultations with the Court have continued in a number of
GULF OF MAINE (ORDER 20 I 82)

meetings with you and the Registrar during the past year. The parties
consider that the Treaty and the Special Agreement are fully consis-
tent with the Statute and Rules of the Court, and reaffirm their
request that the proposed Chamber be constituted prior to the com-
mencement of the Terms of Office of those members of the Court
elected in the triennial election in 1981.

The questions and the answers thereto are as follows:

1. ‘How in Article III of the Treaty of 29 March 1979 the reference
to the filling of vacancies on the Chamber “in a manner accept-
able to the Parties” can be reconciled with the provisions of
Article 26 of the Statute and of Article 17, paragraph 3 (last
sentence), and Article 18, paragraph 1, of the Rules of Court.’

Article I] of the Treaty is wholly consistent with the Statute
and Rules of the Court. The parties have at all times expected that
any vacancy on the Chamber would be filled in accordance with
the Statute and the Rules. The procedures set forth in Articles 17
and 18 of the Rules provide for ascertaining the views of the
parties and for a subsequent election by the Court in the case of a
vacancy created by the absence of a member of the Court not a
national of either party. Article III of the Treaty in no way
interferes with the operation of these provisions. It simply spe-
cifies the circumstances under which the parties may exercise
their right to terminate the Special Agreement and, pursuant to
Article 88 of the Rules, to discontinue the proceedings before the
Court.

The parties note that the right of termination, as discussed
above, is provided for in the Treaty which was transmitted to the
Court as background information. Unlike the Special Agree-
ment, the Treaty was not notified to the Court pursuant to
Article 40 of the Statute and thus does not call for any action by
the Court. In respect of the operation of Article III of the Treaty,
the parties contemplate that they would jointly request the elec-
tion of a member of the Court to fill any vacancy that might arise
among those Judges not nationals of either party and either party
would have the option of terminating the Special Agreement if
the result of the election was not in accordance with this joint
request.

2. ‘Attention was drawn to the last sentence of Article I of the
Treaty of 29 March 1979 and to Article VI, paragraph 1 (a), of the
Special Agreement, which refer to the notification of the name of
the judge ad hoc as determining the constitution of the Chamber
and the date from which the time-limit for the memorials to be
GULF OF MAINE (ORDER 20 I 82)

submitted by the parties be counted, while a Chamber is estab-
lished by the Court, and the notification of the name of thejudge
ad hoc does not exhaust the requirements of Article 31 of the
Statute and Article 35 of the Rules of Court.’

The last sentence of Article I of the Treaty states that “The
Chamber . . . shall be deemed to have been constituted when the
Registrar of the Court has been notified of the name or names of
the judge or judges ad hoc’. The purpose and practical effect of
this language is to establish a reference point for the calculation of
the six-month period referred to in Article II of the Treaty. This
does not affect the Court’s power to interpret and apply the
Statute and the Rules with respect to the establishment of the
Chamber, including Article 31 of the Statute and Article 35 of the
Rules. Similarly, Article VI, paragraph 1 (a), of the Special
Agreement reflects an agreement between the parties to request
the Chamber to set a certain time-limit for the filing of the
Memorials. Such an agreement between the parties is consistent
with the Statute and the Rules and practice of the Court. The date
of notification of the name of the Judge ad hoc was selected by the
parties as a convenient formula to identify the time-limit to be
requested. This clause does not interfere with the operation of
the Statute and the Rules or, in particular, with the authority
of the Court or the President to fix time-limits for the filing of
Memorials pursuant to Articles 44 and 92 of the Rules or such
other provisions as may be relevant.

. “What relationship exists, in the view of the two Governments,
between Article II, paragraph 4, of the Special Agreement and
Article 27 of the Statute of the Court ?

These provisions of the Statute and the Special Agreement are
both consistent and complementary. Under Article 27 of the
Statute, the judgment to be given by the Chamber ‘shall be
considered as rendered by the Court’. Article I], paragraph 4, of
the Special Agreement provides that the decision of the Chamber
rendered pursuant to the same Article — which according to the
Statute must be considered ajudgment of the International Court
of Justice — shall be accepted as final and binding by the parties.
The relationship of the two provisions, therefore, is clear and
unequivocal : the decision of the Chamber under Article IT of the
Special Agreement shall be a final and binding decision of the
International Court of Justice. Although Article II, paragraph 4,
of the Special Agreement may not be necessary as a legal matter
(since the Statute already makes the decision of the Chamber
binding on the parties), this paragraph does serve to inform
domestic constituencies that may not be familiar with the Statute
of the Court.
8 GULF OF MAINE (ORDER 20 I 82)

4. ‘Is the effect of Article VII, paragraph 2, of the Special Agree-
ment that the decision of the Chamber (which under Article 27
of the Statute “shall be considered as rendered by the Court”)
will be subject to review by a “third party”, so that it will be the
decision of the “third party” and not the decision of the Court
which will be regarded by the Parties as having binding force,
contrary to Articles 59 and 60 of the Statute ?

The Special Agreement does not provide for any third party
review of the decision of the Chamber of the International Court
of Justice. As provided in Articles 27, 59 and 60 of the Statute,
that decision is final and without appeal.

Article VII of the Special Agreement concerns an entirely
different matter, namely, the possible future seaward extension
of the boundary beyond the segment drawn by the Chamber.
Article II of the Special Agreement defines an area within which
the Chamber is asked to place the seaward limit of the boundary
to be drawn under that Article. Article VII envisages the possi-
bility of extending the boundary beyond that terminal point,
either by agreement of the parties or by recourse to third party
settlement procedures. Since the seaward extension would begin
at the terminus of the line drawn by the Chamber and would not
alter that line in any way, there is no inconsistency between
Article VII of the Special Agreement and Articles 59 and 60 of
the Statute.”

9. Whereas the replies of the Parties to the request conveyed by the
Acting President for explanations and clarifications, which must be read
together with the Special Agreement for the purposes of this case, were
considered by the Court in further deliberation ;

THE CourRT,

by eleven votes to two,

IN FAVOUR : Acting President Elias ; Judges Forster, Gros, Lachs, Nagendra
Singh, Ruda, Mosler, Oda, Ago, Sette-Camara, Schwebel ;

AGAINST : Judges Morozov and El-Khani :

1. Decides to accede to the request of the Governments of Canada and
the United States of America to form a special Chamber of five judges to
deal with the present case ;

2. Declares that at an election held on 15 January 1982 the following
Members of the Court were elected to the Chamber :

Judges GROS,
Rupa,
MOSLER,
AGO,
SCHWEBEL ;
9 GULF OF MAINE (ORDER 20 I 82)

3. Notes that the Acting President, in the exercise of his powers under
Article 31, paragraph 4, of the Statute of the Court, has requested Judge
Ruda to give place in due course to the judge ad hoc to be chosen by the
Government of Canada, and that Judge Ruda has indicated his readiness
to do so;

4. Declares a Chamber to deal with this case to have been duly consti-
tuted by the present Order, with the composition indicated above.

Done in English and in French, the English text being authoritative, at
the Peace Palace, The Hague, this twentieth day of January, one thousand
nine hundred and eighty-two, in three copies, one of which will be placed in
the archives of the Court, and the others transmitted to the Government of
Canada and to the Government of the United States of America, respec-
tively.

(Signed) T. O. ELIAS,
Acting President.
(Signed) Santiago TORRES BERNARDEZ,
Registrar.

Judge Opa appends a declaration to the Order of the Court.

Judges Morozov and EL-KHANI append dissenting opinions to the
Order of the Court.

(Initialled) T. O. E.
(Initialled) $. T. B.

10
